                 Case 16-16450       Doc 149     Filed 08/13/21     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

  IN RE:                                         |
  YAFEU K. MARSTON                               |           Case No. 16-16450-TJC
  KEISHA M. MARSTON                              |           Chapter 13
               Debtor(s)                         |
                                                 |
                                                 |


     NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING


NOTICE IS HEREBY GIVEN by REBECCA A. HERR, Chapter 13 Trustee, pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f), that the Trustee has made the final payment to cure the
default on the claim secured by the principal residence of the Debtor(s), as evidenced by the proof
of claim allowed in this case and funded by the confirmed plan. The Trustee payments were made
under the claim filed by (or assigned to):

                      Court Claim No. 11
                      U.S. Bank, N.A
                      c/o SN Servicing Corporation
                      323 Fifth Street
                      Eureka, CA 95501
                      Redacted Account No. 4915

The Trustee has no knowledge of and makes no representation concerning payment of other default
amounts or of post-petition amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g) indicating 1)
whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the default
on the claim; and 2) whether the Debtor(s) is/are otherwise current on all payments consistent with
11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may
result in sanctions.
                 Case 16-16450        Doc 149     Filed 08/13/21    Page 2 of 4



FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice, the Court may enter an order declaring that the Debtor(s) has/have cured the default
and that no amounts are unpaid as of the date of this Notice.


Dated: August 13, 2021                        Respectfully submitted,

                                              /s/ REBECCA A. HERR
                                              REBECCA A. HERR (Fed. Bar No. 29298)
                                              Chapter 13 Trustee
                                              185 Admiral Cochrane Drive
                                              Suite 240
                                              Annapolis, MD 21401
                                              (301) 805-4700
                                              Fax: (301) 805-9577
                                              bherr@ch13md.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021, I reviewed the Court’s CM/ECF

system and it reports that an electronic copy of the Notice of Final Cure Payment will be

served electronically by the Court’s CM/ECF system on the following:


Michael Patrick Coyle, Esq. mcoyle@thecoylelawgroup.com;
bjanney@thecoylelawgroup.com; coylelawyer2006@gmail.com
Counsel for Debtor(s)

Scott Elliot Nadel, Esq. scottnadel@lojnlaw.com; jeff@lojnlaw.com
Counsel for Claimant



       I hereby further certify that on August 13, 2021, a copy of the Notice of Final Cure Payment

was also mailed first class mail, postage prepaid to:



Yafeu K. Marston
Keisha M. Marston
309 Oak Knoll Terrace
Rockville, MD 20850
Debtor(s)
                Case 16-16450    Doc 149   Filed 08/13/21   Page 3 of 4




U.S. Bank, N.A
c/o SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501
Claimant

The Corporation Trust, Incorporated
2405 York Rd
Suite 201
Lutherville Timonium, MD 21093-2264
Resident Agent for US Bank N.A.

The Prentice-Hall Corporation System, MA
7 St. Paul Street
Suite 820
Baltimore, MD 21202
Resident Agent for SN Servicing Corp.




                                              /s/ REBECCA A. HERR
                                              REBECCA A. HERR
                                Case 16-16450   Doc 149      Filed 08/13/21    Page 4 of 4
 Case Overview                                                                                   Friday, August 13, 2021
       Case No. 16-16450-TJC           YAFEU K. MARSTON                                                        11:41 am
       PENDING                         KEISHA M. MARSTON                                                   User: cbrown

DISBURSEMENT HISTORY

DATE           CODE     DESCRIPTION                                           CREDITOR #      CHECK NO.         AMOUNT
CALIBER HOME LOANS                                  Claim Number 6
Oct 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                                             1040961              253.94
Nov 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                                             1042708              253.94
Dec 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                                             1044388              253.94
Jan 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1047456              253.94
Feb 28, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1049091              253.94
Mar 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1050773              253.94
Apr 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1052439              253.94
May 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1054139              253.94
Jun 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1055791              253.94
Jul 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1057450              253.94
Aug 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1059079              253.94
Sep 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1060745              443.24
Oct 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1062411              221.62
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1064061              221.62
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                             1065753              221.62
Jan 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1067311              221.62
Feb 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1068938              221.62
Mar 29, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1070548              221.62
Apr 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1072167              221.62
May 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1073834              443.24
Jun 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1075476              221.62
Jul 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1077091              221.62
Aug 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1078744              221.62
Sep 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             1080448              221.62
Oct 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             2000223              221.62
Nov 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                                             2001856              221.62
Jan 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2005188              221.62
Feb 29, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2006821              443.24
Mar 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2008378              221.62
Apr 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2009937              221.62
May 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2011410              221.62
Jun 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                                             2012904              221.62
Jul 31, 2020 CRP     REFUND FROM CREDITOR/PRINCIPLE                                           CALIBER             -221.62
TOTAL FOR CALIBER HOME LOANS                                                                                     7,890.60
HSBC MORTGAGE SERVICES                               Claim Number 6
Feb 28, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1025427            1,777.58
Mar 31, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1027234              507.88
Apr 28, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1029061              253.94
May 31, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1030864              253.94
Jun 30, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1034446              253.94
Jul 31, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1036191              253.94
Aug 31, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1037905              253.94
Sep 30, 2017 CR     AMOUNT DISBURSED TO CREDITOR                              599863          1039688              253.94
TOTAL FOR HSBC MORTGAGE SERVICES                                                                                 3,809.10
US BANK TRUST NATIONAL ASSN                          Claim Number 6
Jul 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             104268          2015329              221.62
Aug 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             104268          2017125              267.63
TOTAL FOR US BANK TRUST NATIONAL ASSN                                                                              489.25
                                                                         DISBURSEMENT TOTAL                     12,188.95




 BSS Case Overview (Rev. 07/07/2016)                                                                          Page 1 of 1
